 108300 NLRB No. 17DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Sec. 8(b)(7)(C) reads as follows:(b) ... It shall be an unfair labor practice for a labor organization or
its agentsÐ(7) to picket or cause to be picketed, or threaten to picket or cause tobe picketed, any employer where an object thereof is forcing or requiring
an employer to recognize or bargain with a labor organization as the rep-
resentative of his employees, or forcing or requiring the employees of an
employer to accept or select such labor organization as their collective-
bargaining representative, unless such labor organization is currently cer-
tified as the representative of such employees:(C) where such picketing has been conducted without a petition undersection 9(c) being filed within a reasonable period of time not to exceed
thirty days from the commencement of such picketing....2The Respondent filed an amended charge on December 20, 1984, and asecond amended charge on January 14, 1985. Both of these amended charges
also contained allegations of 8(a)(5), (3), and (1) violations.3Easterday is the chairman of Inland Pacific Health Care, Shoreline's parentcompany.4Dates hereafter refer to 1985 unless otherwise noted.5276 NLRB 913.Local 250, Hospital and Institutional WorkersUnion, SEIU, AFL±CIO and Shoreline SouthIntermediate Care, Inc., a wholly-owned sub-
sidiary of Inland Pacific Health Care. Case 32±CP±320September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn March 7, 1986, Administrative Law Judge DavidG. Heilbrun issued the attached decision. The General
Counsel filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.The judge dismissed allegations that the Respondent,Local 250, Hospital and Institutional Workers Union,
SEIU, AFL±CIO, violated Section 8(b)(7)(C) of the
Act by picketing the Employer, Shoreline, from early
November 1984 until October 31, 1985, without filing
a representation petition.1For the reasons discussedbelow, we reverse the judge's conclusion and find that
the Respondent's actions violated the Act, as alleged.The facts, as more fully set forth in the judge's deci-sion, are not in dispute. Shoreline operates a nursing
home. The Respondent and Shoreline's predecessor
had an established bargaining relationship. In late
1984, Shoreline bought and took over operation of the
nursing home. Shoreline hired only a small part of the
predecessor's work force and announced that it
planned to operate on a nonunion basis. In early No-
vember 1984, the Respondent began picketing the fa-
cility and, on November 26, 1984, filed unfair labor
practices charges against Shoreline (in Case 32±CA±
6921) alleging violations of Section 8(a)(5), (3), and
(1).2The picket signs read, ``On Strike,'' ``ShorelineSouth Unfair,'' ``Unity at Work,'' ``Unfair LaborPractices,'' and ``Call Jack Easterday.''3The GeneralCounsel found merit in the charges and issued com-
plaint on January 17, 1985,4and a hearing was heldthereafter. The judge dismissed all complaint allega-
tions and, following an appeal of that decision, the
Board affirmed the judge and dismissed the complaint
on September 30.5Picketing continued throughout theentire period of these 8(a)(5) proceedings and into No-
vember.On October 21, the Respondent's business agent,Smith, visited the office of Shoreline's parent company
in an effort to meet with Chairman Easterday. Upon
learning that Easterday was not in, Smith left behind
some flyers announcing a November 16 rally to protest
Shoreline's failure to employ all employees who had
worked for the previous employer. Smith also left a
message for Easterday, warning that if he refused to
talk with him there would be pickets at both his home
and his office. The next day Smith again went to
Easterday's office and delivered a letter alluding to
possible escalation of the situation and requesting that
Easterday contact him. Easterday telephoned the Re-
spondent and set up a meeting for November 1. Shore-
line filed the instant unfair labor practice charges on
October 23. On October 31, the same day that com-
plaint issued on Shoreline's charges, the Respondent
filed a petition for an election to represent Shoreline's
employees. At the November 1 meeting, Smith told
Easterday that he wanted all the former employees re-
hired. Smith did not deny that the Respondent was
seeking recognition as bargaining representative. On
November 12, the district court issued a temporary in-
junction under Section 10(l) of the Act, enjoining the
Respondent from picketing. On November 16, the rally
took place as scheduled. Some of the more than 70
participants carried signs protesting Shoreline's ``mass
firings'' and ``union busting.'' Smith delivered a
speech stating his intent to negotiate with Easterday.
Following an 8-day hiatus after the rally, picketing re-
sumed on November 25. At that time, messages on the
signs included, ``Protest Mass Firing Shoreline South
Workers, Local 250 SEIU,'' ``Union Busting is for the
Birds,'' and ``Scabbing Has No Future.''The judge concluded that the Respondent's picketinglacked sufficient evidence of a recognitional objective
necessary for a finding of violation of Section
8(b)(7)(C). He reasoned that when the picketing began,
it was to protest Shoreline's failure to acknowledge its
bargaining obligations as a successor employer. He
cited the Respondent's filing unfair labor practice
charges, alleging, inter alia, that Shoreline was breach-
ing an existing duty to recognize and bargain with it, 109SERVICE EMPLOYEES LOCAL 250 (SHORELINE SOUTH)6It was undisputed that an object of the picketing was for recognition. Theunion was also, however, protesting the employer's discriminatory transfer of
an employee and its payment of wages at a lower rate than prescribed by law.7Approximately 3 weeks after the start of picketing, the union filed chargesalleging violations of Sec. 8(a)(5), (3), (2), and (1). Twenty-one days later, the
Regional Director dismissed the 8(a)(5) and (2) charges, whereupon the union
filed a representation petition. About a month later, the Regional Director ap-
proved a settlement agreement with the employer concerning the 8(a)(3) and
(1) charges; in the agreement the employer neither admitted nor denied com-
mitting the unfair labor practice.8135 NLRB at 1166±1167 fn. 24.as evidence of the Respondent's position and reasonedthat the picketing was merely in furtherance of that po-
sition. He determined that the picketing maintained its
legitimate collateral nature throughout the pendency of
the complaint and until the Board's final ruling on the
merits of the allegations. He found that the Respondent
changed its tactics and engaged in recognitional-type
activities only after the Board's September 30 dis-
missal of the 8(a)(5) complaint, noting that it was not
until October that the Respondent attempted to make
personal contact with Easterday and expressed rep-
resentational objectives in leaflets and other written
materials. The judge further concluded that the Re-
spondent's October 31 representation petition was
timely under Section 8(b)(7)(C) because it was within
30 days of when the Respondent had likely received
notice of the Board's September 30 complaint dis-
missal. Accordingly, he dismissed the complaint.The General Counsel maintains that the Respond-ent's recognitional objectives were apparent from the
November 1984 outset of picketing, and that its failure
to file an election petition within 30 days from that
time establishes a violation of Section 8(b)(7)(C). Cit-
ing Retail Clerks Local 1557 (Giant Foods), 217NLRB 4 (1975); and Teamsters Local 703 (PeoplePleasing of Chicago), 238 NLRB 532 (1978), the Gen-eral Counsel contends that a union's efforts to enforce
alleged successor bargaining obligations by filing an
8(a)(5) charge itself evidences a recognitional objective
and, therefore, cannot immunize supportive picketing
beyond the time limits set forth in the Act. The Gen-
eral Counsel asserts that the Respondent's acknowl-
edged goal of having all former unit employees rein-
statedÐthereby restoring the Union to its majority and
representational statusÐfurther supports a finding of
recognitional intent. Finally, the General Counsel ar-
gues, even accepting the judge's premise that the Re-
spondent's obligation to file a representation petition
was suspended during the pendency of the unfair labor
practice proceedings, once the Board determined that
the allegations were without merit and dismissed the
complaint, the Respondent was required to act within
30 days of the resolution of the issueÐin this case by
October 30Ðto comply with the statute.While we agree with the General Counsel that theRespondent violated Section 8(b)(7)(C), we do so only
for the reasons explained below.The Board's decision in Hod Carriers Local 840(Blinne Construction), 135 NLRB 1153 (1962), pro-vides guidance. In that case, the respondent-union
claimed that the employer's unfair labor practices
served as a defense to its failure to file a representation
petition within 30 days of the start of recognitionalpicketing.6The union asserted that the employer's var-ious unfair labor practices7deprived both the unionand the employees it sought to represent of their Sec-
tion 7 rights. It argued essentially that it would be un-
fair to be required to proceed through the election
process in circumstances marred by the employer's co-
ercive misconduct.After examining the statutory language and review-ing the legislative history of Section 8(b)(7)(C), the
Board rejected the union's position. The Board first
noted that there is no statutory exemption from the 30-
day filing requirement for situations in which a pick-
eting union alleges employer unfair labor practices.
Secondly, it observed that the Board ensures against
the possibility of unlawful employer advantage and can
maintain a coercion-free election environment simply
by holding in abeyance any petitions filed during the
pendency of unfair labor practice charges until the
issue of unlawful conduct is resolved. If, following in-
vestigation, it is determined that the charges are not
meritorious, the Region can promptly process the peti-
tion and the question concerning representation under-
lying the picketing can be resolved.The Board noted, however, that different consider-ations are presented when 8(a)(5) charges are involved.
An 8(a)(5) charge which is found meritorious so as to
warrant issuance of complaint, presupposes that no
question concerning representation exists and that the
employer is wrongfully disregarding its bargaining ob-
ligations. In such a case, the Board will not entertain
a representation petition, but will instead dismiss any
pending petitions on file. The Board explained:[A] meritorious 8(a)(5) charge moots the questionconcerning representation which the petition is de-
signed to resolve; other 8(a) charges merely delay
the time when that unresolved question can be
submitted to a free election by the employees
.... 
[A]n 8(a)(5) charge, found meritoriousafter investigation dictates a dismissal of a pend-
ing representation petition, and ... to require the

union to file a petition in such circumstances is to
require the union to perform a futile act.8The Board concluded that because the union's8(a)(5) charges had been found without merit and dis-
missed by the Regional Director, and only the 8(a)(3)
and (1) allegations were found meritorious, the re-
spondent violated Section 8(b)(7)(C) by failing to file 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9127 NLRB 958 (1960).10Thus, we find it unnecessary to decide whether some period of time lessthan 30 days after the decision may have been reasonable for the Respondent
to have filed its petition.11We note further that under Giant Foods, supra, had the General Counselnot found merit in the Respondent's 8(a)(5) charge, i.e., issued complaint, in
January 1985, the Respondent, by having picketed for more than 30 days with-
out filing a petition, held itself open to a finding of violation of Sec.
8(b)(7)(C) based on the date of its initial picketing in November 1984. In view
of the facts of this case and our disposition of the issues here presented, how-
ever, we find it unnecessary to address the further question of whether the Re-
spondent could have been found in violation of the Act by failing to file a
petition after the first 30 days of picketing in 1984, but prior to the GeneralCounsel's finding of merit in its 8(a)(5) charges and issuance of complaint.a representation petition within 30 days of the com-mencement of picketing.The instant case involves precisely the situation de-scribed above in Blinne. As noted, the Respondent inCase 32±CA±6921 filed 8(a)(5) charges that were
found, after investigation, meritorious, that is, suffi-
ciently well grounded to warrant the issuance of a
complaint. The matter proceeded to hearing and, there-
after, the judge recommended dismissal of the com-
plaint. The General Counsel pursued the issue of the
merits of the allegations by appealing to the Board.
Only upon the Board's issuance of its Decision and
Order dismissing complaint was the Respondent's re-
fusal to bargain charge finally determined to be non-
meritorious. As noted above, had the Respondent at-
tempted to file a representation petition during the
pendency of the unfair labor practice proceeding it
would have been dismissed. Accordingly, we find that
the Respondent was justified in relying on the viability
of its 8(a)(5) charges and in not attempting to file a
representation petition pending the Board's ruling. On
September 30, however, when the Board rendered a
final determination on the merits of the 8(a)(5) allega-
tions, all issues regarding the Employer's bargaining
obligations were resolved against the Respondent's po-
sition. With that determination by the Board, the
Union's continued picketing could no longer be char-
acterized as having a purpose other than recognition.
At that point, and not at some later date when the Re-
spondent may have been notified of the Board's deci-
sion, the operative language of Section 8(b)(7)(C), pro-
viding for a ``reasonable period of time not to exceed
30 days'' in which to file a petition, began to run. A
more expansive interpretation is not only contrary to
the express language of the statute, but also lacks sup-
port in precedent. In Teamsters Local 239 (Stan-JayAuto Parts),9a case decided not long after Section8(b)(7)(C) became part of the Act, the Board stated
that while the statute does not define a ``reasonable pe-
riod of time,'' it places an ``outside limit'' on such a
period. Although the facts and circumstances of a par-
ticular case may warrant a finding that a union must
act in less time, 30 days is this outside limit.In Stan-Jay, the Board held that 17 days was beyondthe ``reasonable period of time not to exceed 30 days''
by which the union should have filed a petition. In that
case, the union's recognitional or organizational pick-
eting started nearly 2 months before Section 8(b)(7)(C)
became law and continued for 17 days after its effec-
tive date. The total length of time during which pick-
eting took place exceeded 60 daysÐmore than twice
the statutory outside limit. In deciding what constituted
a reasonable period, the Board took into account that
the union had already been picketing for more than amonth when the terms of Section 8(b)(7)(C) took ef-fect. In such circumstances, the Board deemed it con-trary to the intent of the statute to permit the union 30
more days to continue its picketing without filing a pe-
tition.Thus, Stan-Jay stands, inter alia, for the followingpropositions: 1. that the Board will factor all periods
of continuous recognitional picketing into its equation
for determining the reasonable period of time under
Section 8(b)(7)(C); and, 2. that the Board will not
delay the measurement of the reasonableness of that
period for even 1 day in the event the total period of
recognitional picketing is extensive, i.e., in excess of
30 days, once any legitimate defense to finding a vio-
lation by such picketing no longer exists.Applying these propositions to the instant case, wefind it appropriate to consider that the Respondent had
been picketing the Employer's premises almost con-
tinuously for more than 10 months by the time the
Board issued its decision dismissing the 8(a)(5) allega-
tions in Case 32±CA±6921, a decision that deprived
the Respondent of any basis for its contention that its
picketing was for a purpose beyond the reach of Sec-
tion 8(b)(7)(C). Given the extended period of time that
the Respondent had already picketed the Employer, it
is neither burdensome upon the Union nor restrictive
of its rights to require it to act with some diligence in
responding to the Board's finding. Accordingly, we are
not persuaded that the ``reasonable period of time not
to exceed 30 days'' should be extended by some addi-
tional period to permit the Respondent to receive ac-
tual notice, but rather find it in keeping with the pur-
poses of the Act to begin to calculate this period im-
mediately upon the issuance of the Board's decision
adopting the dismissal of the 8(a)(5) allegations. Be-
cause that decision issued on September 30 and the
Respondent did not file its petition until October 31,
the petition was filed 1 day beyond the statutory ``out-
side limits'' of 30 days.10Accordingly, in failing time-ly to file its petition, the Respondent violated Section
8(b)(7)(C) of the Act.11CONCLUSIONSOF
LAW1. Shoreline South Intermediate Care, Inc., a wholly-owned subsidiary of Inland Pacific Health Care, is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act. 111SERVICE EMPLOYEES LOCAL 250 (SHORELINE SOUTH)12The General Counsel seeks, inter alia, a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respondent
under the Federal Rules of Civil Procedure subject to the supervision of the
United States court of appeals enforcing our Order. Under the circumstances
of this case, we find it unnecessary to include such an order. See CherokeeMarine Terminal, 287 NLRB 1080 (1988).13If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''1In fact, had the Respondent filed a representation petition prior to Sep-tember 30, 1985, it would have been dismissed. Blinne, supra at 1166 fn. 24.2. The Respondent, Local 250, Hospital and Institu-tional Workers Union, SEIU, AFL±CIO, is, and at all
times material has been, a labor organization within
the meaning of Section 2(5) of the Act.3. The Respondent, by picketing the Employer's fa-cility in Alameda, California, for more than 30 days
without having filed a petition under Section 9(c) of
the Act, where an object of that picketing was to force
or require the Employer to recognize and bargain with
the Respondent as the collective-bargaining representa-
tive of its employees, has engaged in unfair labor prac-
tices within the meaning of Section 8(b)(7)(C) of the
Act.REMEDYHaving found that the Respondent has engaged inthis unfair labor practice, it is necessary to order it to
cease and desist and to take certain affirmative action
designed to effectuate the policies of the Act.12ORDERThe National Labor Relations Board orders that theRespondent, Local 250, Hospital and Institutional
Workers Union, SEIU, AFL±CIO, Alameda, Cali-
fornia, its officers, agents, and representatives, shall1. Cease and desist from picketing or causing to bepicketed, or threatening to picket or cause to be pick-
eted, Shoreline South Intermediate Care, Inc., with an
object of forcing or requiring Shoreline to recognize
the Respondent as the collective-bargaining representa-
tive of Shoreline's employees, at a time when the Re-
spondent is not certified as such representative, and
where such picketing has been conducted without a pe-
tition under Section 9(c) being filed within a reason-
able period of time not to exceed 30 days from the
commencement of such picketing.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at each of its offices and meeting halls cop-ies of the attached notice marked ``Appendix.''13Cop-ies of the notice, on forms provided by the Regional
Director for Region 32, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(b) Mail to the Regional Director for Region 32signed copies of the notice for posting by Shoreline
South Intermediate Care, Inc., if it is willing, in places
where notices to its employees are customarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.MEMBERDEVANEY, dissenting.I agree with my colleagues that under the Board'sdecision in Hod Carriers Local 408 (Blinne Construc-tion), 135 NLRB 1153 (1962), the Respondent wasunder no obligation to file a representation petition at
any time prior to the Board's September 30, 1985 dis-
missal of the General Counsel's 8(a)(5) complaint.1Ialso agree that under Section 8(b)(7)(C) the Respond-
ent was required to file a representation petition within
a 30-day period after the Board's decision. Contrary to
my colleagues, however, I would begin the 30-day pe-
riod, like the judge, from the date the Respondent re-
ceived notice of the Board's decision in the previous
case, dismissing the 8(a)(5), (3), and (1) allegations
filed by the Respondent against the Employer, nor
from the date of the decision itself. Although the
record does not indicate the date of receipt, the judge
correctly assumed that it was ``early October,'' and
thus the Respondent's October 31, 1985 filing of a
representation petition was within the 30-day period.
Accordingly, the requirements of Section 8(b)(7)(C)
were satisfied, and I would adopt the judge's dismissal
of the complaint.Nothing in the Act nor its legislative history man-dates the majority's finding that the 30-day period
begin on the date of the issuance of the Board's deci-
sion. Nor does the Board's decision in TeamstersLocal 239 (Stan-Jay Auto Parts), 127 NLRB 958(1960), relied on by the majority, support their conclu-
sion that their finding is ``in keeping with the purposes
of the Act.'' The issue in Stan-Jay was whether, underthe facts of that case, the respondent was required to
file a representation petition in less than 30 days after
the enactment of Section 8(b)(7)(C) in light of its pick-
eting prior to the enactment of that section, and the
majority specifically does not decide the issue con-
cerning the Respondent's prior picketing in this case.Under these circumstances, and given the particularfacts of this case, I find it logical and reasonable to
begin the 30-day period from the Respondent's actual
notice of the Board's decision. Once on notice of the
decision, the Respondent can be held accountable for
the resulting change in its obligations under the Act,
which in this case required it to file a representation 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates hereafter are in 1985 unless indicated otherwise.petition within 30 days. But before actual notice, theRespondent had no reason to know, or even suspect,
that such a change had occurred.For these reasons, I would find that the Respond-ent's filing of a representation petition on October 31,
1985, satisfied its obligation under Section 8(b)(7)(C)
of the Act. Accordingly, I respectfully dissent.APPENDIXNOTICETOMEMBERSAND
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
picket, or cause to be picketed, orthreaten to picket Shoreline South Intermediate Care,
Inc., Alameda, California, where an object of that pick-
eting is to force or require Shoreline South Inter-
mediate Care, Inc., to recognize and bargain with us
as the representative of its employees, at a time when
we are not certified or recognized as the exclusive bar-
gaining representative of its employees, and where
such picketing has been conducted without a petition
being filed under Section 9(c) of the Act within a rea-
sonable period of time, not to exceed 30 days, from
the commencement of such picketing.LOCAL250, HOSPITALAND
INSTITU-TIONALWORKERSUNION, SEIU, AFL±CIOBarbara Koh and Douglas Gallop, for the General Counsel.William A. Sokol, of San Francisco, California, for the Re-spondent.James T. Winkler, of Cerritos, California, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEDAVIDG. HEILBRUN, Administrative Law Judge. This casewas heard 16 December 1985 at Oakland, California. The
charge was filed 23 October 1985 and the complaint issued
31 October 1985. The primary issue is whether Local 250,
Hospital and Institutional Workers Union, SEIU, AFL±CIO
(Respondent), a labor organization not currently certified as
the exclusive representative of pertinent employees, has pick-
eted and threatened to picket Shoreline South Intermediate
Care, Inc., a wholly-owned subsidiary of Inland Pacific
Health Care (Shoreline), or the home and/or office or the in-
dividual chiefly associated with its operations, in either case
with the object forcing or requiring an employer to recognize
and bargain with it as representative of such employees, or
forcing or requiring such employees to accept or select Re-
spondent as their collective-bargaining representative, andwhere such picketing has been conducted without a petitionunder Section 9(c) of the Act being filed within a reasonable
time not exceeding 30 days from commencement of such
picketing, and has thereby violated Section 8(b)(7)(C) of the
Act.On the entire record, including my observation of the de-meanor of the witnesses, and after consideration of briefsfiled by the parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONShoreline operates a nursing home in Alameda, California,annually deriving gross revenues in excess of $100,000 while
purchasing and receiving goods or services valued in excess
of $5000 which originate outside California. On these facts,
and a stipulation between the parties to be the case, I find
that Shoreline as a health care institution is an employer en-
gaged in commerce or in an industry affecting commerce
within the meaning of Section 2(6) and (7) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Basis of AnalysisRespondent had a long collective-bargaining relationshipwith a predecessor to Shoreline. However, late in 1984 the
present operators bought in and continued operations on a
nonunion basis after hiring only a small fraction of the
former work force. The takeover was effective after several
weeks of flux during which inspections by the proposed pur-
chaser occurred, a preliminary outline of the change was
communicated to key administrative personnel, and an exten-
sive program of interviewing applicants for the new, non-
unionized staff took place. As to this hiring union members
of the predecessor entity were expressly invited to apply for
positions with the successor operation.As these pretakeover activities unfolded Respondent madeplans to commence a strike on or about the proposed effec-
tive date of 1 November 1984. In consequence of this pick-
eting began around that time, however the newly constituted
Shoreline operations continued providing patient care for
those persons regularly in residence at the facility.Respondent also filed the charges of unfair labor practiceconduct within the meaning of Section 8(a)(1), (3), and (5)
of the Act. Following hearing and decision by an administra-
tive law judge the Board, on 30 September 1985, issued its
Decision and Order adopting conclusions to the effect that
Shoreline had not committed any of the alleged unfair labor
practices. During the timespan of this proceeding the pick-
eting had, with inconsequential exceptions, continued at the
facility on a daily basis.Originally, picketing was carried out by three to eight per-sons at the front business and visitor entrance, with some
presence also at a rear employee entrance. Shouting and jeer-
ing occurred typically and patient's visitors were tendered a
written bulletin alerting them to practices of care and seeking
support for the rehire of former workers. For several months
the picketing covered most of the day, but by summer 1985
it was shortened to the point of ending around noon.1Theeffects or picketing included interruption in receipt of pack- 113SERVICE EMPLOYEES LOCAL 250 (SHORELINE SOUTH)2On 12 November the U.S. District Court had issued a temporary injunctionunder Sec. 10(l) of the Act, in which Respondent was enjoined from recog-
nitional picketing.ages, the U.S. Postal Service and private mail delivery. Pick-et signs identified Respondent and carried legends reading
``On strike,'' ``Shoreline South unfair, ``Unity at work,''
``Unfair labor practices'' and ``Call Jack Easterday.''Inland Pacific Health Care, the parent entity and one ofwhich Jack Easterday is chairman, has its place of business
in Riverside, California. Operating from that location Inland
Pacific owns and manages several other health care facilities.
Easterday periodically visits Shoreline for a day of confer-
encing with its administrators and examination of general
conditions by a physical tour. From this he had personal fa-
miliarity with the picketing that had been carried out.On 21 October Respondent's business representative, Mi-chael Smith, appeared at the Riverside office of Inland Pa-
cific seeking Easterday, who was not present at the time.
Hilen Turnbull, the billing clerk at Inland Pacific, testified
that Smith handed her a business card plus union flyers,
asked by name if Easterday's wife was in, and then departed
saying that Easterday should talk with him or else experience
pickets marching in front of both his business location and
home. The flyer left at that time was another bulletin format
of Respondent announcing a solidarity rally for 16 November
at Shoreline, with a description of how various community
groups had joined in a struggle to attain rehiring of all
former employees and securing a recognition of the right to
union representation from the Employer. The flyer added that
should there be a refusal to meet with the collective delega-
tion at the rally, there would be no choice but for the Union
to take its case to Easterday's home in southern California.Easterday returned to his office on 22 October where helearned of the materials left by Smith the previous day, plus
an earlier handwritten letter to him from Smith seeking dis-
cussion of ``the dispute at Shoreline South.'' Smith again ap-
peared at Inland Pacific on 22 October to leave another letter
referring to the possible escalation of the situation, and ask-
ing that Easterday contact him at Respondent's Alameda of-
fice. Smith did not remain at the premises on this occasion
long enough to make personal contact with Easterday, who
promptly telephoned the Union in Alameda where he spoke
with Sal Roselli, Respondent's regional supervisor. In this
conversation Easterday expressed a willingness to meet, and
in a telephone conversation with Smith the next day made
an appointment for 1 November ln Alameda.The 1 November meeting lasted over one-half hour duringwhich Smith insisted on the rehiring of all former employees,
and did not disclaim having approached Easterday's southern
California home or deny that the Union was seeking bar-
gaining recognition from the Employer. Easterday testified
that he made surprising remarks at the conclusion of the
meeting to the effect that the Union definitely wanted its
former members rehired and that Shoreline's position was
they could make application for such future vacancies as
might occur and for which they would be considered.On 31 October Respondent filed a representation petitioncovering approximately 60 included employees of the unit at
Shoreline. The scheduled rally took place on 16 November
with over 70 persons participating.2Smith and Roselli wereboth present and active in events of the rally. Legends on
certain of the picket signs used in connection with the rallyprotested ``Mass firing'' and ``Union busting.'' DelineDavis, president of Inland Pacific, testified that she was
present at Shoreline during the rally and heard portions of an
amplified speech by Smith in which he stated an intention
to negotiate with Easterday. Following this rally regular pick-
eting did not resume until 25 November, however it has been
continuous since then.B. AnalysisOn a preliminary issue of agency status it is evident thatboth Smith and Roselli are agents of Respondent at all mate-
rial times. This also applies to Business Representative
Charles Ridgell who testified at the earlier CA case hearing
that he had been active in contract administration at Shore-
line's predecessor and was closely involved in the Union de-
ciding on strike action upon sale of the facility.Section 2(13) of the Act provides that:In determining whether any person is acting as an``agent'' of another person so as to make such other
person responsible for his acts, the question of whether
the specific acts performed were actually authorized or
subsequently ratified shall not be controlling.Responsibility attaches to Respondent if, applying the ``or-dinary law of agency,'' it is shown that its officials were act-
ing in the capacity of agents. Thus, the determinative factor
in establishing agency status is not authorization or ratifica-
tion of the agent's acts by the principal, but rather the nature
of the agency. A principal is responsible for its agent's con-
duct if such action is done in furtherance of the principal's
interest and is within the general scope of authority attributed
to the agent, even if the principal did not authorize the par-
ticular act. In other words, it is enough if the principal em-
powered the agent to represent the principal within the gen-
eral area in which the agent has acted.All of the named individuals are in fact and appearanceauthoritative representatives of Respondent. Plainly these
functionaries of a labor organization who operate from an es-
tablished business office, disseminate written materials, iden-
tify themselves with the organization, and personally direct
picketing activities are agents within the meaning of Section
2(13) of the Act. See Bio-Medical of Puerto Rico, 269NLRB 827 (1984).Regarding the primary issue of the case the General Coun-sel contends that Respondent's conduct has had a recog-
nitional object from the beginning. Here the filing of acharge, alleging among other things an 8(a)(5) violation, cou-
pled with public statements that it seeks a rehiring of mem-
bers in such numbers as to reestablish majority status, is ar-
gued as realistically demonstrating a recognitional objective.The Employer, as charging party, adopts these contentionsand the support arguably found on the point in Hotel, Motel,Restaurant Employees Local 737 (Jets Services), 231 NLRB1049 (1977). See also Construction & General LaborersLocal 304 (Iacono Structural Engineers), 245 NLRB 346(1979). The Employer notes further that even should some
objects of the Union's picketing be permissible, a violation
is present when not all objects are of that category. StageEmployees Local 15 (Albatross Productions), 275 NLRB 744(1985). 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent's contention is that all conduct prior to earlyOctober was devoid of a recognitional objective, and that
only then did its representatives begin efforts to obtain such
recognition. Respondent's brief emphasizes that only protest
of claimed unfair labor practices is shown from pre-October
conduct, and that this character is best shown by what was
chiefly consumer impact and informational nature of the
picketing.I do not believe the General Counsel has established aprima facie case under Section 8(b)(7)(C). Recognitional ob-
jective signifies some plain approach or demand in which a
labor organization seeks to attain or reattain status as a col-
lective-bargaining representative of employees. It is insuffi-
cient to contend that protesting alleged unfair labor practices,
even those prohibited under Section 8(a)(5) of the Act,
would demonstrate such an objective, for without more this
would eliminate a union's entitlement to so protect. On this
point the Jets Services case is distinguishable because Re-spondent here has not undertaken any of the additional ac-
tivities upon which the Board relied in that decision. In JetsServices, the successor employer had caused information tobe given a union that its past practice in assuming govern-
ment contracts as there involved was to hire 90 percent of
the existing work force. The dissent in Jets Services pointedout this factor, emphasizing how this made it ``entirely ap-
propriate'' for the Union to press as initially done for accept-
ance of its existing contract or negotiation of a new one. At
footnote 9 of the majority opinion it is noted only that in
considering that union's overall course of conduct this ``re-
quest to continue in effect the ... collective-bargaining

agreement'' was one factor. However, the context of this re-
quest, namely that highlighted by the dissenting opinion, was
not commented upon by the majority thus clouding the ques-
tion of whether its finding of ``merit in [the] contention that
picketing, if successful in reestablishing an earlier majority,
would thus have a recognitional objective by creating an em-
ployer obligation to recognize and bargain. Here Shoreline
never gave such an assurance, and the picketing was keyed
to rehiring former employees both as a tactical matter of
labor relations pressure and in harmony with the unfair labor
practice charges filed by Respondent in 1984.What is shown instead is a protracted, persistent, aggra-vating, and inconvenient course of demonstrating which was
but collateral to the Union's attempt at holding Shoreline as
a successor employer in violation of the Act. When such a
position could not be legitimately maintained following the
Board's Decision and Order there were definite tactical
changes that contrast vividly with the simple, dogged pick-
eting of the nearly past 1 year. These changes included at-
tempted and achieved personal contact with Easterday, plus
expression of recognitional objectives for the first time in
materials generated by Respondent. Retail Clerks UnionLocal 1557 (Giant Foods of Chattanooga), 217 NLRB 4(1975), also relied on by the General Counsel, turned in parton considering the significance of a union's claimed distinc-
tion between its ``reasonably immediate objectives'' and its
``long-range'' objectives.The Iacono case relied on by the Charging Party is alsodistinguishable. Its highly differing context was that of a
construction industry employer with widely dispersed
jobsites, and one whose superintendent had several years be-
fore operative facts of the case signed a prehire agreement
for the trade involved. In finding a violation of Section
8(b)(7)(C) in Iacono the Board treated as ``inseparable'' theprotest of alleged unfair labor practices and that union's de-
mand that the employer apply terms of its prehire agreement
as that document represented ``culmination of the bargaining
process [which] in turn, is based on recognition.'' Iacono, at350. The Charging Party also relies on Mine Workers Local1329 (Alpine Construction), 276 NLRB 415 (1985). In myview this is unavailing for as in Iacono a union here insepa-rably coupled its interest in having former employees hired
with the presentation of a proposed agreement to the em-
ployer, thus presenting a different ``total context'' as adopted
by the Board. The Stage Employees case is also distinguish-able for there the union agents repeatedly sought a contract
from the employer, a fact the Board found in itself to ``make
out a prima facie case that recognition was an object of thepicketing.'' The Board termed this an ``increasingly power-
ful'' form of proposed economic sanction as the key indi-
cator of that union's attempt at obtaining recognition.Although here the Union did not offer proof of its ref-erence to early October as when it learned of the Board's ac-
tion, this would be an evident time for formal receipt of a
Decision and Order dated 30 September. Thus Respondent
was left without its principal basis to argue that only unfair
labor practice protest was involved in its conduct, and the
time limit of Section 8(b)(7)(C) commenced as of early Oc-
tober. This provision was met when on 31 October Respond-
ent filed its representation petition. Under such a configura-
tion of time, and absent adequate proof of a recognitional ob-
jective prior to early October, the allegations of the com-
plaint are without support.CONCLUSIONSOF
LAW1. Shoreline South Intermediate Care, Inc., a wholly-owned subsidiary of Inland Pacific Health Care, is an em-
ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.2. Respondent is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) of
the Act.3. Respondent has not committed the unfair labor practicesalleged in this complaint.[Recommended Order for dismissal omitted from publica-tion.]